DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 112 (b) rejection of claims 1-20 has been fully considered and is persuasive.  Accordingly the rejection is being withdrawn as the claims no longer invoke 35 U.S.C. § 112 (f) and clarifying language has been added that indicates which particular rights are involved in the verification.
With regard to the statement regarding the prior art Examiner concurs with Applicant that while Avernaghi teaches the use of multisignatures, Avernaghi does not explicitly disclose the use of rules dictating how the performing of the multisignature scheme is to be done.  Therefore Examiner is adding this to the reasons for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
9. (Currently Amended) The system according to claim [[4]]1, wherein for each signature a weight coefficients and a threshold values are set for each of the groups, and the threshold value must be exceeded by the sum of the weights of all signers in the group to confirm the transaction.
Allowable Subject Matter
Claims 1-2, 5-13, 15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1 Avernaghi discloses a system for secure storage of digital currencies, processing and executing transactions in at least one blockchain network  (39:24-37 “As shown in FIG. 5B an exchange computer system can include a web server 5152, an authenticator computer system 5154, a matching engine computer system 5156, an electronic ledger computer system 5158, a risk management computer system 5160, a digital wallet computer system 5162, a fiat account computer system 5164, and/or a SV Coin Computer System 5166. The exchange computer 3230 may communicate with one or more external computer systems, such as bank computer systems, index computer systems, user computer system (e.g., institutional or individual users), and/or user electronic devices, to name a few. Each computer system may comprise one or more computers and/or one or more processors, a communication portal, display devices, and/or input devices, to name a few”, see also 38:61-39:16).  Avernaghi discloses a control server connected to at least one blockchain network and the control server providing a life-cycle management of a digital wallets of users (40:3-15 “A digital wallet computer system 5162 may generate digital wallets with associated digital asset addresses, generate instructions for digital wallet key storage and/or retrieval, allocate digital assets among digital wallets, track digital assets, store digital asset, and/or transfer digital assets, to name a few… The digital wallets may include both hot wallets and cold wallets. In embodiments, sufficient digital assets will be stored in one or more hot wallets to allow for liquidity. The amount of digital assets stored in the one or more hot wallets may be determined based on historical averages of trading on the exchange. In embodiments, remaining digital assets will preferably be held in cold wallets”).  Avernaghi discloses tracking and validation of an incoming transactions (10:54-11:3), generation and primary validation of the transactions in the at least one blockchain network (36:32-39, 37:53-67), wherein the server contains administrator module, which is configured to create an accounts (Figure 6, S4702, S4704 and S4704, 8:30-33, 32:32-36, 38:48-51), manage an administrator (16:11-21, 23:64-24:22) and a user’s rights (4:50-54), view statistics on the digital wallets of users (39:62-40:2).  Avernaghi discloses a user module, which is configured to create the digital wallets of users (37:11-24, 40:3-8).  Avernaghi discloses .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES D NIGH/Senior Examiner, Art Unit 3685